DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined herein per Applicant’s 03/01/2021 filing.
Claims 1, 2, 8, and 9 are amended.

Response to Amendment
Applicant’s amendments to independent claim 1 are sufficient to overcome the 35 USC 101 “non-statutory subject matter” rejection of the previous Office action.
Applicant’s amendments to independent claims 1 and 9 are sufficient to overcome the 35 USC 112(b) rejection of the previous Office action. 
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 103 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
The claim elements do not fall within the grouping of “mathematical concepts.  Remarks p. 10.
a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea). (Emphasis added).
The claims for example recites “calculate a number of required resources based on the operation amount” where the claims states the “operation amount indicates a number of products handled by a resource to perform an operation of the warehouse”.  One of ordinary skill in the art would recognize these elements of the claim as words used to solve a problem see for example Specification [32] “calculating the number of resources required for combined operations 117d is information that indicates a method of calculating the number of resources required when performing combined operations, 
Applicant’s whole claim is to specifying (displaying/presenting) “which inventory amounts are distributed to each warehouse at any ratio by using the resource cost,” which is the solution (result) of the claimed mathematical concepts (abstract idea), see for example instant figure 16.  Where merely presenting (specifying) the results of abstract processes of collecting (acquiring) and analyzing information (mathematical concept), without more, is abstract as an ancillary part of such collection and analysis.
For all the reasons given above the rejection of the previous Office action is maintain as updated below.
The Office fails to consider the claims as a whole and generalizes the elements of claim 1.  Remarks p. 10.
Respectfully, the Office disagrees with Applicant’s assertion.  The previous Office action considered the entire claim see p. 4 claim 1 is analyzed in its entirety under prong 1 of step 2A.  Further under step 2B, the rejection expressly states “the additional limitations are found to be insignificant extra solution activity when considered individually or in the ordered combination”, see previous Office action p. 6.  The Office has not generalized the elements of the claim, but examined the claim as directed by the October 2019 Update: Subject Matter Eligibility.  Where the Update states “the rejection should identify the judicial exception . . . by referring to what is recited [(see bold/italicized text of previous Office action)]  . . . in the claim and explain[] why it is 
For all the reasons given above the rejection of the previous Office action is maintain as updated below.
Example 38, provides that while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims Remarks p. 11.
It is noted that the Office examples are non-limiting and do not limit the Examiner’s analysis in the examination process.  
In example 38, the claim limitations of the example claim 1 do not use any words that would be equivalent of instant claimed elements found to be abstract, i.e. “calculate the number”, “calculate the cost”, and “optimum inventory deployment . . . at any ratio using the resource cost”.  As example 38, states while some of the limitations may be based on mathematical concepts (i.e. generate a normally distributed first random value of each circuit element, using a random number generator) the mathematical concepts are not in recited in the claims.  The instant claims by contrast use words operating on data to solve a problem thus serve the same purpose as a formula.  As explained above at 7.a. per the MPEP a mathematical concept need not be expressed in mathematical symbols; words can suffice.
For all the reasons given above the rejection of the previous Office action is maintain as updated below.
Example 39, provides while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims and therefore was found eligible.  Remarks p. 11.
Respectfully, the example is to a claim for machine learning, where the network is iteratively trained, with each iteration making the system smarter and allowing it to make better decisions, thus statutory and not to an abstract idea. Example 39, is in no way analogous to the instant claims.  The instant claims involve mathematical concepts without training the system to improve future inventory allocations.
For all the reasons given above the rejection of the previous Office action is maintain as updated below.
Claim 1 as a whole is distinguishable from the above examples in the USPTO Guidance and therefore claim 1 should not be categorized in the method of organizing human activity category and therefore it is not an abstract idea.  Remarks p. 13.
Again Applicant is reminded that examples and case law are non-limiting and do not shackle the Examiner’s analysis in the examination process.  In fact, the October 2019 Update expressly states “the Office has shifted its approach from the case comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.”  Update p. 2 at II.
The Office maintains that the claims fall within two abstract categories, one of which is Organizing Human activity.  Where Human activities include fundamental economic practice long prevalent in our system of commerce; a building block of the modern economy, see MPEP 2106.04(a)(2)(II)(A).  The instant claims are to 
For all the reasons given above the rejection of the previous Office action is maintain as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. using mathematical concepts to organize human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-8 are to a system (machine). Claims 9 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of using mathematical concepts to organize human activity. Where a mathematical October 2019: Subject Matter Eligibility at p. 3-4. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
[Claim 1] An inventory deployment planning device, comprising:
a memory coupled to a processor, the memory storing instructions that when executed by the processor, configured the processor to execute:
an inventory deployment planning unit configured to 
acquire, from a storage device, inventory amount information indicating total inventory amount for each product of a plurality of products, demand amount information indicating a demand amount for each product for each customer, of a plurality of customers, product information indicating a volume of each product, and warehouse information indicating a maximum capacity of each warehouse of a plurality of warehouses,
determine a plurality of combinations of distribution of inventory amounts of the products among each warehouse based on the inventory amount information, number of warehouses, the volume of each product and the maximum capacity of each warehouse, wherein each combination indicates a number of products distributed to each warehouse such that the number of products distributed to each warehouse is less than a total capacity of the warehouse
determine, for each of the plurality of combinations of distribution of inventory amounts, a distribution of a delivery amount to each respective warehouse such that a total delivery amount of each product is equal to a sum of a demand amount for each product based on the demand amount information,
determine a distribution of  an operation amount of each operation to a prescribed resource in each warehouse based on the inventory amount, the delivery amount and the warehousing amount, wherein the warehousing amount indicates a supply amount of a product, the resource indicates an operator, a forklift or a robot, the operation indicates a function performed in the respective warehouse by the resource, and the operation amount indicates a number of products handled by a resource to perform an operation of the warehouse; 
a resource number calculation unit configured to 
calculate a number of required resources based on the operation amount, and to calculate a total number of resources according to a prescribed rule in a case where there are operations that are able to be performed in combination among the operations of a warehouse so that the number of resources is reduced compared to a case where the operations are not able to be performed in combination; 
a cost calculation unit configured to 
calculate a resource cost based on the total number of resources; and 
an optimum inventory deployment selection unit configured to 
specify an optimum inventory deployment in a supply chain in which inventory amounts are distributed to each warehouse at any ratio by using the resource cost.

The claimed various steps of “determin[ing]” relate to amounts, volume, and totals that are the basic aggregation of numbers (math).   The claims use math “calculate the number”, “calculate the cost”, and “optimum inventory deployment . . . at any ratio using the resource cost” to direct human activity around fundamental economic principles or practices – inventory management.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a 
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional element is determined to be to the “acquir[ing]”.  This element is found to be insignificant pre-extra solution action. 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional limitations are found to be insignificant extra solution activity when considered 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budiman et al (US Pub 2011/0130857) teaches a method of generating capacity, production and inventory plans, over a designated planning horizon, which will optimize, with respect to a designated performance index, the 
Seyhan et al (US Pat 10,185,927) teaches utilizing an inventory engine to optimize the selection of a set of items to be stored as inventory at a storage location. A candidate set of items may be identified based at least in part on a selection model. In accordance with at least one embodiment, the selection model may be based at least in part on a capacity of the storage location and a threshold time duration by which purchased items of the set of items are to be transported from the storage location to a purchaser.
Hosoda et al (US Pat 7,660,730) teaches amount of production that maximizes the achievement ratios of the management ratios to their targets within the ranges of supplied materials and within the range of the production capacity is calculated by an optimization algorithm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623